Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00829-JLK

SHARON KING and
PAUL SPOTTS, on behalf of themselves and all others similarly situated,

       Plaintiffs,

v.

CITY OF COLORADO SPRINGS,

       Defendant.


           JOINT MOTION FOR ORDER GRANTING FINAL APPROVAL
     OF CLASS SETTLEMENT AND APPOINTMENT OF SPECIAL MASTER


       Plaintiffs, Sharon King and Paul Spotts (“Plaintiffs” or “Named Plaintiffs”) and

Defendant, City of Colorado Springs (“City”), request final approval of a class action

settlement that will transform the City’s pedestrian right of way through the installation

or remediation of 15,400 curb ramps on City streets over 14 years. This Court has

already preliminarily approved the Proposed Class Settlement (“Settlement”), which

provides extensive injunctive relief to a class of tens of thousands of people with

mobility disabilities (“Settlement Class” or “Class Members”) who use the City’s

pedestrian facilities. Since preliminary approval, the City and Class Counsel have

complied with the Court’s order directing widespread notice of the Settlement through

web postings and targeted distribution to organizations that serve individuals with

mobility disabilities. Only one objection was received, which, as described below,

appears to be based on the misconception that this lawsuit involves California state

law, and in any event does not provide a basis to reject the proposed Settlement.
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 2 of 18




Notice of Obj., ECF No. 15 at ¶ 3. Consistent with this Court’s preliminary finding that

the settlement embodied in the Class Action Settlement Agreement (“Agreement”) is

fair, adequate and reasonable, to this date no further objections have been received.

       Implementation of the Settlement will result in permanent transformation of the

City’s pedestrian infrastructure to the benefit of all Colorado Springs residents and

visitors. Its benefits far outweigh the risks of litigation to both the Plaintiffs and the City.

Accordingly, the parties respectfully ask that the Court confirm certification of the

Settlement Class and grant final approval of the Agreement.


                                 I.   FACTUAL BACKGROUND

       A.      Negotiation of Agreement

       On February 18, 2016, Plaintiffs’ attorneys sent a letter to the Colorado Springs

City Attorney and Americans with Disabilities Act Title II Coordinator alleging that the

City lacked adequate curb ramps that comply with applicable requirements of federal

and state disability rights laws, including Title II of the Americans with Disabilities Act

(“Title II”), 42 U.S.C. § 12131 et seq., Section 504 of the Rehabilitation Act (“Section

504”), 29 U.S.C. § 794, and the Colorado Anti-Discrimination Act (“CADA”), C.R.S.

§ 24-34-601. Decl. of Timothy P. Fox in Supp. of Unopposed Mot. for Class Certification

for Settlement Purposes Only, Appointment of Class Counsel, and Prelim. Approval of

Proposed Class Settlement (“Fox Decl.”), ECF No. 5-1 at ¶ 24. The letter proposed that,

as an alternative to litigation, the parties work cooperatively through structured

negotiations to resolve these problems. Id. The City then voluntarily entered into a

Structured Negotiations Agreement with Plaintiffs in August 2016, and for a period of



                                                2
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 3 of 18




more than 26 months thereafter, the parties exchanged extensive information and

documents pertaining to the status of existing curb ramps in the City’s pedestrian right-

of-way, the City’s ongoing and future construction and remediation of curb ramps in the

City’s pedestrian right-of-way, the identification of locations where the installation or

remediation of curb ramps remained necessary, and the City’s past and present policies

concerning curb ramps. Id. at ¶ 25. The City invested substantial resources in the

investigation and negotiation and permitted the Plaintiffs to examine parts of the City’s

internal GIS database. The parties also conducted numerous joint field visits to discuss

and inspect the City’s pedestrian right-of-way. Id. at ¶ 26. As a part of this process, the

City collected and provided to Plaintiffs voluminous information regarding the City’s

past, present, and future work to improve pedestrian accessibility. Id. The City also

made City staff available to Plaintiffs on multiple occasions to provide information about

City infrastructure and policies. Id. In addition, Plaintiffs’ counsel conducted in-person

inspections of sidewalk corners in the City’s pedestrian right-of-way to substantiate

Plaintiffs’ position regarding the non-compliance of the City’s sidewalk corners with

federal and state disability access requirements. Id.

    As a result of the parties’ robust negotiations and cooperative information sharing,

the parties reached a settlement, the terms of which are set forth in the Agreement.

Based upon extensive analysis of the facts and the applicable law and taking into

account the risks and uncertainties associated with litigation and the delays that may

result from trial and appeals, Class Counsel concluded that the settlement embodied in

the Agreement provides substantial benefits to the Settlement Class and is fair,

reasonable, and adequate and in the best interest of Plaintiffs and the Settlement Class.




                                              3
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 4 of 18




    The City likewise concluded that settlement of this matter is desirable to avoid the

time, risk, and expense of defending protracted litigation, to fulfill its long-standing

commitment to promoting and enhancing the rights of residents and visitors with

disabilities, to ensure compliance with laws protecting the rights of individuals with

mobility disabilities, and to resolve potential claims of Plaintiffs and the Settlement

Class.

         B.     Preliminary Approval

         On March 22, 2019, this Court granted preliminary approval of the Settlement,

including (1) approving certification of the proposed Settlement Class pursuant to

Federal Rule of Civil Procedure 23(b)(2), and appointing named Plaintiffs and their

counsel as representatives of the Settlement Class; (2) approving the proposed Notice

and its distribution to the Settlement Class members and all persons entitled thereto; (3)

ordering an implementation and notice schedule, including deadlines for submission of

objections; and (4) scheduling the Final Approval Hearing for August 21, 2019. ECF No.

7. The Court also determined, on a preliminary basis, that the Agreement was “fair,

adequate and reasonable to all potential Settlement Class members” and that it

appeared to have “been reached as the result of good faith, prolonged, serious, and

non-collusive arms-length negotiations.” Id. at ¶ 2.

    C.        Notice to the Class and Objections

         After preliminary approval, the parties effected notice pursuant to this Court’s

preliminary approval order as follows:




                                              4
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 5 of 18




    •   On March 22, 2019, Class Counsel emailed the Notice to the organizations listed

        in Exhibit 5 to the Agreement and requested that they circulate the Notice to their

        mailing lists.

    •   On March 27, 2019, CREEC and the City placed links to the Notice on their

        websites.

Decl. of Timothy P. Fox in Supp. of Joint Mot. for Final Approval of Class Action

Settlement (“2nd Fox Decl.”) at ¶¶ 3-7, 8; Decl. of Julie Smith (“Smith Decl.”) at, ¶ 2.

         On July 26, 2019, Class Counsel filed an Unopposed Motion to Extend Class

Notice Deadlines, and Continue Final Approval Hearing, which this Court granted on

July 30, 2019. ECF Nos. 10, 13. That same day, Class Counsel sent the revised Notice,

along with an explanation for the revised dates, to the organizations listed in Exhibit 5 of

the Settlement. 2nd Fox Decl. at ¶¶ 10-12. The revised Notice was also posted on the

parties’ websites. 1 Id. at ¶ 13; Smith Decl. at ¶ 5. A paper copy of the revised Notice

was mailed to CREEC’s members on August 2, 2019, and electronic versions of the

Notice were emailed to members whose mailing addresses were no longer current, or

whose Notices were returned as undeliverable. Id. at ¶¶ 14-15.

        Distribution of the Notice through publication on multiple websites, coupled with

facilitating the mailing or emailing of the Notice to members of the Settlement Class

through those organizations that serve them, ensured that the Notice reached the

maximum number of members of the Settlement Class in the most efficient and cost-

1 For a very short period of time (five days), the Notice was inadvertently taken down from the City’s
website. See Smith Decl. at ¶ 6. With the exception of those five days, it has been continuously posted
since March 27, 2019. The posting is intended to run through at least the date of the Final Approval
Hearing.




                                                    5
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 6 of 18




effective manner. The proposed form of Notice and the proposed distribution plan fairly

apprised members of the Settlement Class of the settlement and their options with

respect thereto, and fully satisfied due process requirements for a Rule 23(b)(2)

settlement class with no opt-out rights.

       As of the date of this filing, the parties have received only one objection to the

Settlement. See Notice of Obj., ECF No. 15; 2nd Fox Decl. at ¶ 16. The basis for the

objection was that “in California [the] ruling is 3X’s the last worked and paid, last class

ruled filing.” See id. at ¶ 3.

                       II.   SUMMARY OF PROPOSED SETTLEMENT

       The Agreement, attached in full as Exhibit A to the Court’s Order Granting

Preliminary Approval, includes the following negotiated and agreed-upon terms:

       A.      Injunctive Relief

            1. Survey, Installation, and Remediation of Curb Ramps/Prioritization

       Within twenty-four (24) months from the date of the Agreement, the City will

perform a comprehensive survey of all City corners at street segments with sidewalks to

identify the number and types of curb ramps at each corner as well as curb ramps that

are missing or do not comply with regulations in effect when the ramp was installed or

altered. The City will use a reliable methodology to collect the data, as agreed to by the

parties pursuant to Exhibit 2 of the Agreement. Every six months from the date of the

Agreement, the City will provide updated results of the survey to Class Counsel.

       The Agreement mandates that whenever the City performs construction or

alteration of its roadways or pedestrian facilities, the City will install curb ramps that are

missing and remediate curb ramps that do not comply with applicable federal or state

disability access standards at all locations affected by the project. See 28 C.F.R. §


                                               6
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 7 of 18




35.151(a), (b). The only exceptions arise where installation or upgrade is structurally

impracticable, in conjunction with new construction, see 28 C.F.R. § 35.151(a)(2);

technically infeasible, in conjunction with alteration of an existing facility, see 28 C.F.R.

§ 35.151(b)(2); or where the use of alternative designs results in substantially equivalent

or greater accessibility and usability (“equivalent facilitation”), see 2010 ADA Standards

for Accessible Design 103. If the City determines that installation or remediation of a

curb ramp at a particular location is structurally impracticable or technically infeasible or

that equivalent facilitation is appropriate, the City will ensure that any ramp that is

installed or remediated complies with accessibility standards to the maximum extent

feasible. Determinations of structural impracticability, technical infeasibility, or

equivalent facilitation will be supported by adequate documentation.

       The Agreement also requires that, starting in 2018, the City will install or cause

the installation of a minimum of 1,100 compliant curb ramps per calendar year (the

“Annual Commitment”), and will continue to do so through the term of the Agreement (a

maximum of fourteen (14) years. A minimum of 400 of the 1,100 ramps required to be

installed each year will be installed at locations (1) requested through the City’s existing

request procedure, which it agrees to maintain, and/or (2) where existing street level

pedestrian walkways cross curbs and no compliant curb ramp currently exists

(“Required Minimum Ramps”). The City may combine the Required Minimum Ramps

over the years 2018 and 2019. From January 1, 2018 through December 31, 2019, the

City must install 800 Required Minimum Ramps.

       The Agreement provides that if the City installs, or causes the installation of,

more than 1,100 curb ramps in a calendar year, the City may, in its sole discretion, use




                                               7
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 8 of 18




the additional ramps to satisfy the yearly requirement for future years. However, the City

still must install the Minimum Required Ramps each year.

       As a result of these provisions, curb ramp installation and remediation will

increase significantly from past practice. For example, from 2006-2014, the City

constructed or remediated an average of fewer than 500 ramps per year. From 2015 to

2018, the City has constructed or remediated an average of more than 900 ramps per

year. By agreeing to the remediation or installation of 1,100 curb ramps per year, the

City will further increase its current ADA efforts. Fox Decl. at ¶ 31.

           2. Reporting and Verification

       The Agreement requires the City to, no later than April 1st of each year beginning

in 2019, provide Class Counsel with a report (“Annual Curb Ramp Report”) identifying:

(1) curb ramps installed by the City, its contractors, or third parties (including

developers) in the preceding calendar year; (2) all streets and corners that were altered

(as defined by the DOJ/DOT Alteration Guidance) in the preceding calendar year; and

(3) a listing and explanation for any locations the City’s believes are excepted pursuant

to the Agreement.

       The Agreement also mandates that, beginning in 2019, the City will retain and

pay an independent inspector to annually survey a random sampling of 10% of locations

on which curb ramps were, or should have been, installed during the preceding year to

ensure that compliant curb ramps were installed. No later than June 1st of each year

beginning in 2019, the independent inspector will provide to both parties a written report

documenting its findings.




                                              8
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 9 of 18




       The Agreement requires the parties to jointly submit an annual status report no

later than July 1st of each year beginning in 2019 to the Special Master (defined below)

and the Court regarding the status of the settlement tasks and progress made in the

preceding calendar year. Because the Final Approval Hearing is not scheduled until

after the July 1, 2019 deadline, the parties propose to submit their first joint annual

status report no later than fifty (50) days after entry of the Final Judgment and Order

Approving Settlement. The parties will submit all other annual status reports no later

than July 1st of each year beginning in 2020.

            3. Training

       Under the Agreement, the City will implement a yearly training program for

employees responsible for road and sidewalk planning, design, construction or

inspection, which will highlight accessible curb ramp requirements.

       B.     Dispute Resolution and Special Master

       Under the Agreement, the parties will ask that the Court appoint a special master

to have the power to make decisions in all matters pertaining to administration and

enforcement of the Agreement. The parties will submit disputes relating to the

performance or interpretation of the Agreement for resolution to the Special Master after

attempting informal dispute resolution. The parties propose William G. Meyer of Judicial

Arbiter Group, Inc. as the initial Special Master. The Proposed Order filed

simultaneously with this Motion includes the requirements set forth in Federal Rule of

Civil Procedure 53(b), and Mr. Meyer has submitted a declaration as required by that

rule establishing that he knows of no basis that he would be disqualified from serving as

the Special Master in this case.




                                              9
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 10 of 18




        C.     Release of Claims

        In exchange for the injunctive relief proposed in the Agreement, Plaintiffs have

 agreed to release any claims for injunctive relief, declaratory relief, and attendant costs

 and attorneys’ fees against the City that were brought, could have been brought, or

 could be brought now or in the future by the Settlement Class arising out of the subject

 matter of the Lawsuit at any time prior to the effective date of the Agreement through

 the end of the Term. Except as to Named Plaintiffs as described below, the release

 does not apply to claims related to monetary damages, personal injuries, or property

 damage with respect to unnamed Class Members. It also does not apply to components

 of the City’s sidewalk system other than curb ramps, street segments that do not

 contain sidewalks but do contain bus stops, curb ramps adjacent to roads that comprise

 the State Highway System as defined in Colo. Rev. Stat. §§ 43-2-101 and -102, or curb

 ramps adjacent to roads that comprise any private, county, or other non-City roadway

 system.

        D.     Awards to Named Plaintiffs and Class Counsel’s Attorneys’ Fees,
               Expenses, and Costs

        Subject to Court approval after the application by Plaintiffs, the City will pay each

 of the Named Plaintiffs $5,000 in consideration for their release of claims, including

 monetary relief, and in recognition of the services they rendered to the Class Members.

 The City agrees that, if the Court grants final approval of the Agreement, Plaintiffs are

 prevailing parties for the purposes of awarding reasonable attorneys’ fees and costs.

 Plaintiffs have moved separately for an award of reasonable attorneys’ fees, costs, and

 expenses in the amount of $145,000 pursuant to Rule 23(h) of the Federal Rules of Civil

 Procedure. The City does not oppose Plaintiffs’ motion.



                                              10
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 11 of 18




        Finally, the City will pay Plaintiffs’ attorneys’ fees, costs and expenses for work

 done in connection with monitoring the Agreement, subject to limitations specified in the

 Agreement, including that in any given year, the City will not be required to pay more

 than $40,000 for work performed or expenses incurred, except to the extent that in

 previous years, Plaintiffs received less than $40,000 in fees and costs, in which case

 the remainder will be banked for use in subsequent years when Plaintiffs’ fees and

 costs exceed $40,000. In no event, however, will the City be required to pay more than

 $100,000 in fees and costs in any year.

                                  III.   LEGAL ARGUMENT

        A.     The Settlement Embodied in the Agreement Is Fair and Reasonable
               and Should Be Granted Final Approval

        Judicial approval of a class action settlement under Rule 23 generally involves

 three steps. First, at the preliminary approval stage, the parties “submit the proposed

 terms of settlement and the judge makes a preliminary fairness evaluation.” Federal

 Judicial Center, Manual for Complex Litigation § 21.632 (4th ed. 2004), (“Manual”).

 Second, if preliminary approval is granted, the class representatives must disseminate

 notice of the proposed settlement to affected class members. Id. § 21.633. Third, the

 court conducts a final approval hearing, at which class members may be heard

 regarding the settlement, and at which evidence and argument concerning fairness,

 adequacy, and reasonableness of the settlement are presented. Id. § 21.634. This

 procedure safeguards class members’ procedural due process rights and enables the

 court to fulfill its role as the guardian of class interests. See William Rubenstein et al.,

 Newberg on Class Actions § 13.39 (5th ed. 2016) (“Newberg”).




                                               11
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 12 of 18




        This process is now reflected in amended Rule 23(e), which sets forth the

 standards for final approval, Fed. R. Civ. P. 23(e)(2), and instructs that the Court “must

 direct notice in a reasonable manner to all class members who would be bound by the

 proposal,” provided that the parties show that “the court will likely be able to: (i) approve

 the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of judgment on

 the proposal,” Fed. R. Civ. P. 23(e)(1). This Settlement satisfies the standards of Rule

 23(e)(2), and the parties’ notice plan was reasonable.

            1. The Settlement Satisfies Rule 23(e)(2)

        The Court may only approve a class settlement if it finds the settlement is “fair,

 reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). This requires consideration of

 whether:

        (A) the class representatives and class counsel have adequately
        represented the class; (B) the proposal was negotiated at arm's length;
        (C) the relief provided for the class is adequate, taking into account: (i) the
        costs, risks, and delay of trial and appeal; (ii) the effectiveness of any
        proposed method of distributing relief to the class, including the method of
        processing class-member claims; (iii) the terms of any proposed award of
        attorney's fees, including timing of payment; and (iv) any agreement
        required to be identified under Rule 23(e)(3); and (D) the proposal treats
        class members equitably relative to each other.

 Id. In amending Rule 23(e), the Advisory Committee made clear that it was not

 displacing any factors traditionally reviewed by courts in approving class settlements,

 but rather “focus[ing] the court and the lawyers on the core concerns of procedure and

 substance that should guide the decision whether to approve the proposal.” Fed. R. Civ.

 P. 23(e)(2) advisory committee's note to 2018 amendment.

        Here, the proposed Agreement satisfies Rule 23(e)(2):




                                              12
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 13 of 18




         •   As explained above, the class representatives and class counsel have

             adequately represented the class;

         •   The Settlement was negotiated at arm’s length over the course of two and

             a half years, involving the exchange of documents, site visits, and multiple

             drafts of the Agreement, Fox Decl. at ¶¶ 14, 16-26;

         •   The relief provided to the class is adequate, in light of the fact that

             litigation and trial of this matter would require the expenditure of significant

             resources by the parties and the Court, including resources and time

             spent on fact and expert discovery, further analysis of data, depositions of

             Class Members, City employees, and experts. Additional resources would

             be required to complete post-trial briefing and resolve any appeals. Id. at ¶

             54. In short, the Agreement obviates the need for further costly and time-

             consuming litigation that will be better spent on increasing accessibility in

             the City of Colorado Springs. Under the Agreement, improvements will

             begin immediately after the Court grants final approval. Id. at ¶ 56. Given

             the importance of the accessibility of the City’s pedestrian right-of-way to

             Class Members’ lives, the difference between the possibly long delay

             involved in litigation and the immediate improvements promised by the

             Agreement is an important consideration and weighs in favor of

             preliminary approval. Id. The value of an immediate recovery – which

             includes installation and remediation of 15,400 curb ramps City-wide at

             the rate of at least 1,100 per year – outweighs the mere possibility of

             future relief, and when coupled with the City’s other obligations under the



                                            13
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 14 of 18




                Agreement, is likely equal to or greater than any recovery Plaintiffs may be

                entitled to after protracted, expensive and time-consuming litigation. Id.

            •   The Agreement concerning attorneys’ fees is facially reasonable in light of

                the time spent and result achieved; Plaintiffs’ counsel will support their

                fees and costs through a detailed fee petition prior to final approval. 2

            •   All Class Members are treated the same save for small payments of

                $5,000 each to the Named Plaintiffs in recognition of their efforts on behalf

                of the class.

        Ultimately, the Settlement is more than adequate. Under the Agreement, a

 minimum of 1,100 curb ramps will be installed or remediated in the City every year for

 the next 14 years or until a total of 15,400 curb ramps are installed or remediated, a

 commitment that substantially exceeds the City’s past curb ramp construction rates. Id.

 at ¶¶ 29, 31, 47. In meeting this requirement, when the City alters roadways or

 pedestrian facilities, it will install curb ramps where missing and upgrade curb ramps

 where present but noncompliant. In addition, the City’s curb ramp request system will

 enable Class Members to have input on the locations of the curb ramps that the City will

 install and remediate. As a result of these provisions, millions of dollars will be spent

 installing and remediating curb ramps in the City in compliance with disability access

 laws. Id. at ¶ 48. Class Counsel are confident that the curb ramp installation and

 remediation required by the Agreement will materially and substantially improve the

 accessibility of the public right-of-way in Colorado Springs. Id. at ¶ 49.



 2
        Because there is no relief to the class and no other agreements required to be identified,
 Fed. R. Civ. P. 23(e)(2)(C)(ii) and (iv) are not applicable.


                                                14
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 15 of 18




        The monetary terms are fair and adequate in that Class Members are not

 releasing their right to individual damages claims, and Named Plaintiffs, who are

 releasing monetary claims, are receiving $5,000 each for doing so. This small sum is

 not significant enough to be considered preferential treatment and is fair and adequate

 consideration, as agreed to by the parties, for Named Plaintiffs’ release of their

 individual damages claims. Class Counsel’s fees are also fair and adequate—they total

 well below six figures for the two years of work leading up to this Agreement, are

 capped at $145,000 for work performed in connection with this Settlement, and are

 further capped at no more than $100,000 per year in monitoring. Class Counsel have

 supported their fee request with more detail in the motion for attorneys’ fees and costs.

        Finally, only one objection has been made to the settlement, and it was based on

 the misperception that the settlement does not accord with damages provisions under

 California state law. This objection should be rejected because this lawsuit, and the

 Settlement, do not involve California state law, and the Settlement does not waive any

 damages claims by class members.

        Thus, the Agreement will provide injunctive relief that is reasonably calculated to

 effectuate the repairs necessary to make the City’s curb ramps accessible to persons

 with mobility disabilities. This is an excellent result for the Settlement Class, and it is

 unlikely that this Court would order greater relief. Id. at ¶ 52. Because these facts

 establish that the Agreement is fundamentally fair, adequate, and reasonable, final

 approval should be granted.

        B.     The Settlement Class Should Be Granted Final Certification.

        In its Order Granting Preliminary Approval of the Settlement as embodied in the




                                               15
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 16 of 18




 Agreement, this Court certified the Settlement Class, conditioned only upon the entry of

 the Final Judgment and Order Approving Settlement. Order Granting Unopposed Mot.

 for Class Certification for Settlement Purposes Only, Appointment of Class Counsel,

 and Prelim. Approval of Proposed Class Settlement, ECF No. 7 at ¶¶ 1, 11. Specifically,

 the Court ruled that the requirements of Federal Rules of Civil Procedure 23(a) and

 Rule 23(b) (2) are met by the Settlement Class. Id. at ¶ 1. As detailed above, the

 Settlement meets the requirements for final approval. As such, the Court should

 likewise enter an order granting final approval of the Settlement Class.


                                     IV.    CONCLUSION

        For the foregoing reasons, the parties respectfully request that this Court: (1)

 grant final approval of the Settlement as embodied in the Agreement; (2) grant final

 certification of the Settlement Class conditionally certified in this Court’s Preliminary

 Approval Order of March 22, 2019; (3) appoint William G. Meyer of Judicial Arbiter

 Group, Inc. as the initial Special Master; and (4) retain jurisdiction over the litigation and

 the parties throughout the Term of the Agreement.

  Dated: September 12, 2019                    Respectfully submitted,


 /s/ Timothy Fox___________________              935 Moraga Road, Suite 200
 Timothy Fox                                     Lafayette, CA 94549
 Civil Rights Education and Enforcement          Telephone: (415) 373-5333
 Center                                          FAX: (415) 373-5334
 104 Broadway, Suite 400                         Email: julia@campinsbenhambaker.com
 Denver, CO 80203
 Telephone: (303) 757-7901                       Attorneys for Plaintiffs, Sharon King
 FAX: (303) 872-9072                             and Paul Spotts, on behalf of themselves
 Email: tfox@creeclaw.org                        and all others similarly situated

 Julia Campins
 Campins Benham-Baker, PC


                                               16
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 17 of 18




 Wynetta P. Massey, City Attorney         Telephone: (719) 385-5909
                                          FAX: (719) 385-5538
 /s/ Lindsay Rose___________________      Email: lrose@springsgov.com
 Lindsay Rose, Senior Attorney
 Tracy Lessig, Division Chief             Attorneys for Defendant,
 P.O. Box 1575, Mail Code 510             City of Colorado Springs
 Colorado Springs, Colorado 80901-1575




                                         17
Case 1:19-cv-00829-JLK Document 16 Filed 09/12/19 USDC Colorado Page 18 of 18




                             CERTIFICATE OF SERVICE

        I certify that on the 12th day of September, 2019, I electronically filed the
 foregoing JOINT MOTION FOR ORDER GRANTING FINAL APPROVAL OF CLASS
 SETTLEMENT AND APPOINTMENT OF SPECIAL MASTER with the Clerk of the
 Court using the CM/ECF system, which will send notification of such filing to the
 following:

       Lindsay Rose
       lrose@springsgov.com
       Tracy Lessig
       tlessig@springsgov.com

       Attorneys for Defendant,
       City of Colorado Springs


                                  /s/ Ana Diaz
                                  Ana Diaz, Paralegal
                                  Civil Rights Education and Enforcement Center
                                  104 Broadway, Suite 400
                                  Denver, CO 80203
                                  Telephone: (303) 757-7901
                                  FAX: (303) 872-9072
                                  Email: adiaz@creeclaw.org




                                          18
